Affirmed and Opinion Filed May 25, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00806-CV

                      MARIAMA MANSARAY, Appellant
                                 V.
                        MARY PHILLIPS, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-16263

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Molberg

      Appellant Mariama Mansaray appeals the trial court’s denial, by operation of

law, of her motion to extend post-judgment deadlines and verified motion to

reinstate her case after it was dismissed for want of prosecution. Before the motion

was denied by operation of law, the trial court concluded it had lost plenary power

to rule on the motion because appellant had already filed a notice of appeal. While

we disagree with that conclusion, because we cannot conclude the trial court abused

its discretion in failing to grant appellant’s motion to reinstate, we affirm the trial

court’s judgment in this memorandum opinion. See TEX. R. APP. P. 47.4.
                                            BACKGROUND

        On October 26, 2018, appellant filed suit alleging negligence against appellee

Mary Phillips arising from an October 26, 2016 automobile accident. In January

2019, appellant sought an order allowing substituted service on Phillips. The trial

court granted the request and issued an order allowing and giving instructions for

substituted service on Phillips.

        On March 11, 2019, the trial court issued an order setting the case for a status

conference and dismissal hearing on April 5, 2019. The order stated that “[f]ailure

to appear at this hearing may result in the dismissal of this matter for want of

prosecution pursuant to Texas Rule[] of Civil Procedure 165a and the Court’s

inherent power.”

        On April 5, 2019, the trial court entered an order of dismissal for want of

prosecution. The order stated that appellant failed to appear at that day’s status

conference and failed to take certain actions as specified by the court. The order

dismissed appellant’s lawsuit without prejudice under Texas Rule of Civil Procedure

165a and the trial court’s inherent power.

        On July 5, 2019, appellant’s counsel filed two documents: a notice of appeal

appealing the April 5, 2019 order of dismissal and a combined motion to extend

post-judgment deadlines and verified motion to reinstate.1 Attached to the motion


    1
      Although unimportant for purposes of this appeal, we note that appellant’s counsel maintains that she
filed these documents on July 4, 2019. The clerk’s record includes a time stamp of July 5, 2019, at 12:00
a.m. for both.
                                                   –2–
were various items, including unsworn declarations by appellant and her counsel

stating that each had not received actual notice of the April 5, 2019 order of dismissal

until July 3, 2019—eighty-nine days after the order was signed. On the same day

the motion was filed, appellant filed a separate certificate of conference which stated,

“No Answer has been filed by or on behalf of Defendant Mary Phillips, and

therefore, the Motion is being presented to the Court for determination.” Neither the

motion nor the separately filed certificate of conference included a certificate of

service stating that the motion was served on Phillips at the address listed in the

papers on file.

        On August 1, 2019, the trial court issued an order regarding the motion to

reinstate. Among other statements, the court concluded that “due to the filing of the

Notice of Appeal before the Court’s consideration and/or granting of the extending

of appellate deadlines, the Court . . . has lost plenary power to either specifically

grant or deny the motion to reinstate.” According to applicable rules, the motion

was later deemed overruled by operation of law.2

        On August 8, 2019, we issued a letter expressing a concern regarding this

Court’s jurisdiction and requesting briefing regarding that issue.                            Appellant’s

counsel provided briefing in response to that request, and on November 6, 2019, we

issued another letter stating, in part:


    2
       The motion was deemed overruled by operation of law on September 16, 2019, seventy-five days
after appellant and her counsel received actual notice of the order of dismissal. See TEX. R. CIV. P. 165a(3),
306a(4).
                                                    –3–
        The Court has reviewed appellant’s letter brief filed at the Court’s
        request. At this stage of the appeal, it appears this Court has jurisdiction
        over this appeal. However, the Court instructs appellant to address in
        her brief on the merits the propriety of the trial court’s August 1, 2019
        order denying her 306a motion.3
        Appellant filed her brief on the merits on December 6, 2019. Soon thereafter,

we informed appellant of various deficiencies in her brief and allowed her ten days

to file an amended brief. We warned that her failure to do so within that time frame

may result in dismissal of the appeal without further notice from the Court. She did

not file an amended brief either within or after the time frame provided.

        On March 2, 2020, we entered an order stating that the cause would be

submitted on appellant’s December 6, 2019 brief. The order also stated that Phillips’

brief on the merits was to be filed within thirty days from the date of the order.

Phillips did not file a brief and has not made an appearance in the case.

        The case was submitted to us without oral argument on February 9, 2021.

                                                 ANALYSIS

                     Standard of Review and Applicable Legal Standards

        Appellant’s sole complaint on appeal is, in essence, that the trial court erred

in refusing to grant her motion to reinstate after the court dismissed her lawsuit for



    3
      In light of our prior letter to counsel, we assume, but do not decide, we have jurisdiction over this
matter. However, we note that at least one of our sister courts has concluded, on certain similar facts, that
the court of appeals lacked jurisdiction. See Allstate Ins. Co. v. Barnet, 589 S.W.3d 313, 319–20 (Tex.
App.—El Paso 2019, no pet.) (concluding that motion to reinstate did not satisfy rule 165a(3)’s
requirements when it lacked a certificate of service on party at address shown on the docket or in the papers
on file and that as a result, it was a nullity that did not operate to extend the timetable for filing a notice of
appeal and that the court lacked jurisdiction under the circumstances in that case).
                                                      –4–
want of prosecution.4 Like a review of a dismissal for want of prosecution, we

review a denial of a motion to reinstate under an abuse of discretion standard.

Franklin v. Sherman Indep. Sch. Dist., 53 S.W.3d 398, 401 (Tex. App.—Dallas

2001, pet. denied) (per curiam); see Gomez v. Ly, No. 05-14-00893-CV, 2015 WL

6121751, at *2 (Tex. App.—Dallas Oct. 19, 2015, no pet.) (mem. op.). To determine

whether there is an abuse of discretion, we must determine whether the trial court

acted without reference to any guiding rules and principles. Franklin, 53 S.W.3d at

401–02 (citing Morrow v. H.E.B., Inc., 714 S.W.2d 297, 298 (Tex.1986)).

        Under rule 165a, a court may dismiss a case after notice and a hearing for

want of prosecution for two reasons: failure to appear, or failure to comply with the

Texas Supreme Court’s time standards. TEX. R. CIV. P. 165a; Gomez, 2015 WL

6121751, at *2 (citations omitted). In addition to the court’s power to dismiss under

rule 165a, the common law also “‘vests the trial court with the inherent power to

dismiss independently of the rules of procedure when a plaintiff fails to prosecute

his or her case with due diligence.’” Gomez, 2015 WL 6121751, at *2 (quoting

Villarreal v. San Antonio Truck & Equip., 994 S.W.2d 628, 630 (Tex. 1999)).

        After a court dismisses a lawsuit for want of prosecution for failure to appear

under rule 165a(1), an appellant may file a motion to reinstate under rule 165a(3).



    4
     In her brief, appellant presents only a single issue, which states, “Did the Trial Court err in denying
Appellant’s Motion to Extend Post[-]judgment Deadlines[?]” That motion and her motion to reinstate
were included in a single, combined filing in the trial court. In her brief, appellant argues the trial court
should have reinstated her case under rule 165a(3).
                                                    –5–
See TEX. R. CIV. P. 165a(1), (3). Under rule 165a(3), a trial court “‘shall reinstate

the case upon finding after a hearing that the failure of the party or his attorney [to

appear] was not intentional or the result of conscious indifference but was due to an

accident or mistake or that the failure has been otherwise reasonably explained.’”

Smith v. Babcock & Wilcox Const. Co., 913 S.W.2d 467, 468 (Tex. 1995) (per

curiam) (quoting TEX. R. CIV. P. 165a(3)). This standard is essentially the same as

that for setting aside a default judgment. Id. (citing Craddock v. Sunshine Bus Lines,

133 S.W.2d 124 (1939)). Conscious indifference means more than mere negligence,

id. (citation omitted), and a failure to appear is not intentional or due to conscious

indifference for rule 165a purposes simply because it is deliberate; instead, it must

be without adequate justification. Id. Proof of such justification, such as accident,

mistake, or other reasonable explanation, negates the intent or conscious indifference

for which reinstatement can be denied. Id. (citing Bank One, Texas, N.A. v. Moody,

830 S.W.2d 81, 84 (Tex. 1992)).

                        Trial Court’s Plenary Power to Rule

      Before applying these standards in this case, we first address the question of

whether the trial court had plenary power to rule on appellant’s motion to reinstate

when, by the time the court considered it, appellant had already filed a notice of

appeal. The trial court concluded it did not, stating in its August 1, 2019 order that,

“due to the filing of the Notice of Appeal before the Court’s consideration and/or



                                         –6–
granting of the extending of appellate deadlines, the Court . . . has lost plenary power

to either specifically grant or deny the motion to reinstate.”

          We have previously acknowledged the general proposition that perfection of

an appeal terminates the trial court’s jurisdiction and transfers jurisdiction to the

court of appeals. See Hill v. Hill, 460 S.W.3d 751, 766 (Tex. App.—Dallas 2015,

pet. denied).5 However, that proposition is not absolute, as we demonstrated in Hill

when we concluded that authorities cited for that general proposition were not

controlling in that case, which involved receivership. See id. (“Because of the

unique nature of receiverships . . . and the established jurisdiction of a trial court to

appoint a receiver even while the main case is on appeal . . . we do not consider these

decisions controlling on this issue.”)

          Although this case does not involve a receivership, the general proposition

and cited authorities are not controlling here either, but for different reasons.

Specifically, rule 165a(3) plainly states that the trial court continued to have plenary


    5
        We stated:
          [Appellant] cites cases for the general proposition that perfection of an appeal terminates
          the trial court’s jurisdiction and transfers jurisdiction to the court of appeals. See
          Panhandle Constr. Co. v. Lindsey, 123 Tex. 613, 72 S.W.2d 1068, 1072 (1934) (perfection
          of appeal, as a general rule, terminates authority of lower court); Custom Corporates, Inc.
          v. Sec. Storage, Inc., 207 S.W.3d 835, 838 (Tex. App.—Houston [14th Dist.] 2006, no pet.)
          (orders issued outside a trial court’s plenary power are typically void because the court no
          longer has jurisdiction to act); In re Brattain, No. 05-00-00175-CV, 2001 WL 8853, at *1
          (Tex. App.—Dallas Jan. 4, 2001, no pet.) (not designated for publication); Stein v. Frank,
          575 S.W.2d 399, 400 (Tex. Civ. App.—Dallas 1978, no writ) (trial court lost jurisdiction
          to deny contest to affidavit of inability to give appeal bond when appeal was perfected by
          posting of appeal bond). We do not disagree with this authority.

See Hill, 460 S.W.3d at 766.

                                                     –7–
power to decide the motion to reinstate for a total of up to 105 days after the

beginning of the period set forth in rule 306a(4).

        Rule 165a(3) states, in part:

        A motion to reinstate shall set forth the grounds therefor and be verified
        by the movant or his attorney. It shall be filed with the clerk within 30
        days after the order of dismissal is signed or within the period provided
        by Rule 306a. A copy of the motion to reinstate shall be served on each
        attorney of record and each party not represented by an attorney whose
        address is shown on the docket or in the papers on file. The clerk shall
        deliver a copy of the motion to the judge, who shall set a hearing on the
        motion as soon as practicable. The court shall notify all parties or their
        attorneys of record of the date, time and place of the hearing.

        The court shall reinstate the case upon finding after a hearing that the
        failure of the party or his attorney was not intentional or the result of
        conscious indifference but was due to an accident or mistake or that the
        failure has been otherwise reasonably explained.

        In the event for any reason a motion for reinstatement is not decided by
        signed written order within seventy-five days after the judgment is
        signed, or, within such other time as may be allowed by Rule 306a, the
        motion shall be deemed overruled by operation of law. If a motion to
        reinstate is timely filed by any party, the trial court, regardless of
        whether an appeal has been perfected, has plenary power to reinstate
        the case until 30 days after all such timely filed motions are overruled,
        either by a written and signed order or by operation of law, whichever
        occurs first.

See TEX. R. CIV. P. 165a(3) (emphasis added).

        Here, appellant’s motion to reinstate was timely filed on July 5, 2019, two

days after the period for doing so began, based on the record before us. See TEX. R.

CIV. P. 306a(4).6 Thus, under rule 165, regardless of appellant’s contemporaneous


    6
      Rule 306a(4) states, “If within twenty days after the judgment or other appealable order is signed, a
party adversely affected by it or his attorney has neither received the notice required by paragraph (3) of

                                                   –8–
filing of a notice of appeal, the trial court had plenary power to reinstate the case

until October 16, 2019, thirty days after the motion was overruled by operation of

law. See TEX. R. CIV. P. 165a(3).

                           Did the Trial Court Abuse its Discretion?

        We turn, then, to the merits of the question before us—that is, whether the

trial court erred in failing to grant her motion to reinstate under rule 165a(3). Based

on our review of the record, we cannot conclude an abuse of discretion occurred

because appellant’s motion does not comply with rule 165a(3)’s requirements in at

least two respects.

        First, there is no indication that the motion was served on Phillips in

compliance with rule 165a(3). See TEX. R. CIV. P. 165a(3) (stating copy of the

motion “shall be served on each attorney of record and each party not represented

by an attorney whose address is shown on the docket or in the papers on file”).

Although Phillips has made no appearance, her address is shown in several of the

papers on file in the record before us, including appellant’s motion and amended

motion for substituted service, the court’s order for substituted service, and the

officer’s return included within appellant’s motion to reinstate.




this rule nor acquired actual knowledge of the order, then with respect to that party all the periods mentioned
in paragraph (1) shall begin on the date that such party or his attorney received such notice or acquired
actual knowledge of the signing, whichever occurred first, but in no event shall such periods begin more
than ninety days after the original judgment or other appealable order was signed.” Based on the record
here, appellant’s date for filing a motion to reinstate began on July 3, 2019, the date she and her attorney
received actual notice of the April 5, 2019 order of dismissal.
                                                     –9–
      Second, although appellant’s motion included proof reasonably explaining its

timing under rule 306a(4), appellant’s motion does not show that the failure of

appellant or her attorney to appear at the April 5, 2019 status conference hearing was

not intentional or the result of conscious indifference but was due to an accident or

mistake or that the failure was otherwise reasonably explained. See TEX. R. CIV. P.

165a(3); Smith, 913 S.W.2d at 468.

      We cannot conclude under these circumstances that the trial court abused its

discretion in failing to grant appellant’s motion to reinstate.

                                     CONCLUSION

      We overrule appellant’s sole issue and affirm the trial court’s judgment.




                                             /Ken Molberg/
190806f.p05                                  KEN MOLBERG
                                             JUSTICE




                                         –10–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MARIAMA MANSARAY,                              On Appeal from the 44th Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-18-16263.
No. 05-19-00806-CV           V.                Opinion delivered by Justice
                                               Molberg. Justices Reichek and
MARY PHILLIPS, Appellee                        Nowell participating.

     In accordance with this Court’s opinion of this date, the trial court’s
judgment is AFFIRMED.


Judgment entered this 25th day of May 2021.




                                        –11–